Citation Nr: 0837906	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-43 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus, status post bunionectomy and 
arthroplasty of the left foot and severe hammertoes of the 
right foot, second and third metatarsophalangeals.


REPRESENTATION

Appellant represented by:	Louis DiDonato


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran had active service from August 1954 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The veteran failed to appear for a March 2006 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2007).

This matter was before the Board in January 2007 and was 
remanded for further development.

The Board notes that the veteran's claim of service 
connection for peripheral neuropathy, claimed as a result of 
exposure to herbicides, was previously denied in a May 1997 
rating decision, and that his claim of service connection for 
onychomycosis was previously denied in August 1999 and July 
2001 rating decisions.  The Board also notes that during the 
appeals period of the instant issue, the veteran filed a 
service connection claim for diabetes mellitus on June 24, 
2004, which was granted in an August 2005 rating decision, 
effective the date of the claim.  However, the claims for 
peripheral neuropathy and onychomycosis have not been 
reopened.

VA must liberally construe claims, particularly where a 
claimant might confuse issues.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  In this regard, in light of his 
ongoing appeal for the foot condition of bilateral pes 
planus, status post bunionectomy and arthroplasty of the left 
foot and severe hammertoes of the right foot, second and 
third metatarsophalangeals, which the veteran characterized 
as a "bilateral foot condition" in his November 1998 claim, 
the Board notes that, although the veteran did not file 
claims to reopen his previously denied service connection 
claims for peripheral neuropathy and onychomycosis, the 
veteran may have believed the conditions of peripheral 
neuropathy and onychomycosis to be included in the instant 
appeal, as they may be considered to be "foot conditions."  
In light of this, considering VA's duty to construe claims 
liberally, VA should construe the veteran's June 24, 2004 
claim for diabetes mellitus to include claims to reopen 
previously denied service connection claims for peripheral 
neuropathy and onychomycosis.  The RO has not yet addressed 
the issues of entitlement to service connection for 
peripheral neuropathy and entitlement to service connection 
for onychomycosis.  Therefore, these matters are referred to 
the RO for appropriate action.


FINDING OF FACT

At no point in the record has the veteran's bilateral pes 
planus disability approximated pronounced flatfoot with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bilateral pes planus, status post bunionectomy and 
arthroplasty of the left foot and severe hammertoes of the 
right foot, second and third metatarsophalangeals, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5282, 5284 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, March 2001, March 2006 and May 2008 letters 
to the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating and an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the veteran by March 2006.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran as recently as June 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, and written statements from the 
veteran.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial rating 
in excess of 30 percent for bilateral pes planus, status post 
bunionectomy and arthroplasty of the left foot and severe 
hammertoes of the right foot, second and third 
metatarsophalangeals.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's bilateral pes planus is rated under Diagnostic 
Code (DC) 5276.

DC 5276 provides ratings for acquired flatfoot.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, DC 5276.

The Board also notes the provisions of DC 5284 for residuals 
of other foot injuries.  Under DC 5284, moderate residuals of 
foot injuries are rated 10 percent disabling; moderately 
severe residuals of foot injuries are rated 20 percent 
disabling; and severe residuals of foot injuries are rated 30 
percent disabling.  A Note to Diagnostic Code 5284 provides 
that foot injuries with actual loss of use of the foot are to 
be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.

In the instant case, May 1998 VA medical records indicate 
that the veteran had diabetes but developed pressure corns on 
his feet secondary to a flat arch and a walking disability, 
status post cervical myelopathy and laminectomy years before.

Private and VA medical records dated from May 1998 to August 
2000 indicate treatment of the feet for symptomatology 
including foot pain, painful calluses, callosities, lesions 
on the soles of the feet, foot ulcers/corns, left tailor's 
bunion with second and fifth hammertoes, left foot bursitis, 
and pain with ambulation secondary to adductovarus fourth 
hammertoe.  These records consistently note foot position to 
be good.  Also, these records indicate treatment for 
thickening of nails, bilateral nail mycosis, painful nails, 
hyperkeratosis, callus debridement, and onychodystrophy.

A December 1998 private operative report indicates a 
diagnosis of left fifth tailor's bunion, with left fifth 
metatarsophalangeal joint deformity and exostosis, and left 
second digital contracture, nonreducible, with pain.  The 
veteran underwent a left fifth metatarsal osteotomy with 
fixation, a left fifth metatarsal head exostectomy, and a 
left second proximal interphalangeal joint arthrodesis with K 
wire fixation.  A treatment note dated three days after the 
operation indicates that the veteran reported little pain but 
had been taking pain pills, and that he was comfortable and 
happy with the results.  A January 1999 private treatment 
note indicates that the veteran was doing well after his 
surgery with only a little swelling. 

The veteran was afforded a VA examination in December 1998.  
On examination, the veteran reported weakness of both feet, 
swelling, stiffness, fatigability, lack of endurance, and 
that the left foot was much worse than the right.  It was 
noted that past medical history included the December 1998 
bunionectomy of the left foot and left arthroplasty fourth 
bone resection with the left foot pinned, that the veteran 
did not wear corrective shoes or inserts or braces, and that 
he presented wearing a bandage around his left foot from the 
recent surgery.  The veteran reported that he could no longer 
work, that he had slowed down, and that he had to have 
frequent rest periods during the day.

On physical examination, the veteran ambulated slowly with a 
front wheel walker and wore a plastic cast over his left 
foot.  There was painful motion on ambulation evidence by 
facial grimacing and verbalization of pain.  There was edema 
noted over the right foot and hammertoe deformity noted over 
the lesser toes of the right foot where there was flexion of 
the proximal interphalangeal joint and the passive extension 
of the metatarsal phalangeal joint occurred when the toe was 
flat on the ground.  There was a small approximately one-
centimeter bunion on the ball of the right foot, tender to 
palpation, and no other skin breakdown noted.  The veteran 
could stand favoring the right weight-bearing foot, but he 
was unable to squat.  On range of motion testing, right ankle 
dorsiflexion was to 10 degrees out of the 20 degrees norm, 
and he complained of stiffness during this activity; passive 
of range of motion was to 15 degrees; plantar flexion of the 
right ankle was to 25 degrees out of the 45 degrees norm, 
with the veteran complaining of stiffness; passive motion was 
to 30 degrees; right ankle eversion was to 10 degrees out of 
the 15 degrees norm; inversion was to 20 degrees out of the 
35 degrees norm, with the veteran complaining of stiffness; 
and right toe flexion was to 25 degrees out of the 45 degrees 
norm, with movement feeling stiff.  The veteran was unable to 
abduct or hyperextend the toes of the right foot, and there 
were no hallux valgus deformities noted on the right foot.

The veteran was diagnosed as having severe hammertoes of the 
right foot, second, third metatarsophalangeals, status post 
bunionectomy of the left foot, status post arthroplasty with 
bone resection the left foot, bilateral chronic bunions, and 
bilateral chronic foot pain.

In May 1999, the veteran underwent a fourth digit right foot 
arthroplasty for limb pain and hammertoe of the fourth digit.

An opinion letter from a VA podiatrist dated in April 2002 
indicates that from a review of the record the veteran's 
condition was status post bunionectomy and digital 
arthroplasty (arthrodesis proximal interphalangeal joint 
second toe) left foot, hammertoes right foot and plantar 
metatarsalgia, second and third, right foot.  The podiatrist 
also stated that the veteran had a diagnosis of 
onychomycosis, and that various physicians had documented pes 
planus deformity.  The VA podiatrist opined that it was 
likely that hammertoes, plantar metatarsalgia, bunion 
deformity, and other structural deformities of the foot were 
the result of abnormal pronation of the foot as seen in pes 
planus deformity.

The veteran was provided another VA examination in November 
2003.  On physical examination, the lower extremities showed 
good motion at the hips with full function, and the knees 
moved passively well, but he was very unsteady when he tried 
to stand upright and is knees seemed to be the weaker 
portion.  The right heal showed an ulcer which was in the 
process of healing and was presently scarred over.  He showed 
some weakness of the left thigh, although thighs were of 
equal size.  Sensation was present in the lower extremities 
including up to the feet to soft touch, but he did not have 
dorsalis pedis pulses on either foot, and posterior tibial 
could be slightly felt.  He showed calluses on the planter 
surfaces of his feet.  The veteran was diagnosed as having 
cervical myelopathy, post surgical, prior whipple procedure, 
prior bilateral bunionectomies, thick calluses both plantar 
surfaces and healing ulcer right heel, and ambulatory 
instability.  X-rays of the foot revealed substantial 
osteopenia, evidence of prior fracture of the fifth 
metatarsal head on the left, treated surgically, and mild 
degenerative changes of the proximal interphalangeal joints 
as well as the first distal interphalangeal joint on both 
sides.

On January 2005 VA diabetes examination, the veteran's feet 
were noted to have skin intact with normal dermis, 
onychomycosis of all toenails, scar on the dorsal of the left 
second toe, right second, third and fourth toes from 
hammertoe surgery.  There were noted to be scars from 
bilateral bunion surgery and pes planus bilaterally.  Pulses 
dorsalis pedis and posterior tibial for the right and left 
were 1+, and vibratory sensation was moderately decreased up 
to the patella bilaterally. 

In October 2005 VA medical treatment note indicates that the 
veteran was noted to be very unstable on his feet and to walk 
with a cane.  A July 2006 VA treatment note indicates that 
the veteran was wheelchair bound and gave a history of 
cervical myelopathy and significant weakness involving the 
bilateral legs, worse in the left leg.  The veteran was 
diagnosed as having chronic weakness in his extremities from 
cervical myelopathy.

The veteran was afforded a VA examination in June 2007.  On 
examination, it was noted that the veteran had a history of 
cervical myelopathy with some manifestation to the lower 
extremities, and that many foot-related problems may have 
etiology related to neuropathic changes, such as contracted 
digits, spasticity and sensory changes.  It was noted that 
the veteran had pronation and a history of surgical 
intervention to both feet, but that the condition limiting 
activity and causing instability and ambulation difficulty 
was neurological in nature.  The foot condition did not 
appear to be proximate of instability, and it was noted that 
both feet were pronated and neurologically impaired.

Examination of the left and right feet showed no objective 
evidence of painful motion, weakness, or tenderness, but 
showed minimal swelling above the ankle at the sock line, 
that the veteran was unable to stand without assistance, and 
that vibratory was absent and proprioception was diminished.  
There were non palpable pedal pulses, mild varicosities, and 
no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  Non weight-bearing and weight-bearing 
achilles alignment was normal, there was no forefoot 
malignment, but there was mild pronation of the left midfoot, 
and moderate pronation of the right midfoot.  Arch was 
present on non-weight bearing, but not non-weight-bearing, 
and there was no pain on manipulation.  It was noted that the 
veteran had adequate muscle strength, but that he was 
essentially nonambulatory secondary to cervical myelopathy 
and diabetes mellitus causing neurologic changes in his lower 
extremities.  

It was noted that the veteran complained of non-specific pain 
along with sensory changes that did not allow him to 
ambulate.  The examiner noted that the veteran's initial 
condition of pes planus was most likely congenital, but that 
the development of hammer digits, etc., was most likely 
related to the muscular imbalances related to neurological 
condition and that were therefore developmental.  The 
examiner also opined that the veteran had evidence of 
bilateral pes planus with some degree of pronation and 
evidence of surgical intervention to both feet, and that due 
to his neurological impairment, leaving him wheelchair 
dependent and sensory impaired, he was unable to evaluate his 
degree of weight bearing pronation, pain experienced on 
ambulation, degree of the foot-related instability, or degree 
of alignment of his achilles tendon or spasm.  It was noted 
that his lower extremity muscle strength was adequate about 
the ankle but that his range of motion at the subtalar joint 
was reduced, as well as his ankle dorsiflexion.  It was also 
noted that the lesser pedal digits on the left foot second, 
third, and fourth and second on the right were arthrodesed 
and without contracture.  There were no keratotic or open 
lesions noted.  It was noted that since the veteran was 
nonambulatory and had a limited ability to bear weight on his 
feet, a definitive opinion rating these factors to limitation 
of mobility was not possible.

July 2006, August 2006 and March 2008 VA medical treatment 
notes indicate that the veteran reported cervical myelopathy 
and decreased sensation of the left foot.  On examination, 
the veteran's skin was thin, shiny, and trophic, poorly 
hydrated, and xerotic, with no open lesion or ulceration 
noted on the bilateral lower extremities.  His nails were 
hyperopic and dystrophic, with increased subungual debris.  
Medial and lateral borders of the hallux bilateral were 
incurvated and there were no clinical signs of infection, no 
breaks in the skin, and no keratotic lesion noted.  Sensorium 
was diminished and vibratory grossly intact to sharp/dull and 
light touch.  Lower extremities extension and flexors had 
muscle strength of 5/5 bilaterally without pain or 
limitation.  Ankle jerk, dorsiflexion /plantar flexion, and 
subtalar inversion and eversion range of motion were reduced 
but pain free with and without crepitus.  The veteran was 
diagnosed as having diabetes mellitus and onychomycosis.

Private medical treatment records dated from October 2001 to 
January 2006 indicate yellow and discolored nails, subungual 
debris present in the nail margins causing erythematic skin 
tissue along the border of the nails, and bilateral hallux 
nails especially thickened and mycotic.  Keratomas were noted 
to be present on the plantar aspect of both feet, with hyper 
keratomas on the posterior lateral aspect of the right heel 
in association with an old healed ulcer, and two 
porokeratomas of the sub second interspace on both feet.  The 
veteran had an uneven scissor type gait assisted with a cane.  
These records indicate diagnoses of onychomycosis, 
onchocryptosis, paronychia, limb pain, decubitus ulcer, 
difficulty walking, and keratoma.

The veteran was afforded another VA examination in March 
2008.  On examination, it was noted that many of the foot-
related changes such as contraction of the digits, 
spasticity, and sensory changes were related to the veteran's 
cervical myelopathy and not to his primary bunions and pes 
planus.  It was also noted that in addition the veteran had 
diabetes type II with associated lower extremity and foot 
neuropathies, and that at the time his neuropathy and 
cervical myelopathy related problems were of such magnitude 
that he was unable to ambulate.

On physical examination of both feet, there was no evidence 
of painful motion, tenderness or weakness, but there was 
evidence of mild edema over dorsum and plantar aspect of the 
foot.  The veteran was unable to stand, and there was 
evidence of diminished pain, vibration, and light touch 
sensations.  For the left foot, there was noted to be 
surgical correction of hammertoes of arthrodesis and 
arthroplasty of the second toe, and for the right foot 
surgical correction consisted of arthroplasty and arthrodesis 
to toes two, three and four.  Dorsalis pedis and posterior 
tibial pulses were not palpable, there was no evidence of 
malunion or nonunion of the tarsal or metatarsal bones, and 
achilles alignment was normal.  There was no forefoot 
malalignment.  There was midfoot malalignment, but it was not 
painful to manipulation.  There was mild pronation in the 
left foot and moderate pronation in the right.  Arch was 
present on non weight bearing but not weight bearing, and 
there was no pain on manipulation.  It was noted that the 
location of the weight bearing line was possibly medial to 
the great toe, but that the examiner was unable to fully 
evaluate, because the veteran was unable to stand.  It was 
also noted that the veteran was nonambulatory due to cervical 
myelopathy and diabetic neuropathy, but that there was no 
muscle atrophy of the foot.

The veteran was diagnosed as having bilateral pes planus, 
severe hammertoes right foot second and third 
metatarsophalangeals, status post bunionectomy of the left 
foot, status post arthroplasty with bone resection of the 
left foot, bilateral chronic bunions, bilateral foot pain, 
and diabetic neuropathy of the feet.  The examiner opined 
that there were two clinical factors that had important 
bearing on the veteran's ambulatory difficulties.  The first 
was cervical myelopathy with subsequent neuropathy of both 
feet, which would have a profound effect on the veteran's 
ability to ambulate.  The second was diabetes type II, which 
produced a stockinette peripheral neuropathy in his feet that 
also could have had an additional effect on the veteran's 
ability to ambulate.

In a June 2008 addendum opinion, the April 2008 VA examiner 
stated that the greatest contribution to the veteran's 
complete non-ambulatory status was due to a cervical 
myelopathy.  The examiner also stated that the current 
symptoms that the non-ambulatory veteran had included 
weakened movement against varying degrees of resistance, 
excess fatigability, pain with motion, and marked 
incoordination, which were attributable primarily to his 
cervical myelopathy.  It was noted that the veteran's 
diabetes was managed with diet alone and was not of any 
significance to his ambulatory challenges.  The examiner 
furthermore opined that it was the cervical myelopathy, post 
decompression fusion in 1995, that was the primary factor to 
the veteran's ongoing and permanent ambulatory disabilities, 
and not his service-connected pes planus.  The examiner also 
noted that there was no marked pronation or extreme 
tenderness on the plantar of aspect of the feet, there was no 
marked displacement or severe spasm of the achilles tendon on 
manipulation, and that any other findings that were 
limitations to the veteran's ability to ambulate were not due 
to pes planus, but were attributable to his severe associated 
cervical myelopathy.

After reviewing the record, the Board finds that the 
veteran's bilateral pes planus, status post bunionectomy and 
arthroplasty of the left foot and severe hammertoes of the 
right foot, second and third metatarsophalangeals, does not 
more closely approximate the criteria for a 50 percent 
disability rating under DC 5276 than those for a 30 percent 
disability rating.

At no point in the record has the veteran's bilateral pes 
planus disability approximated pronounced flatfoot, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The medical record reflects 
that the veteran's service-connected foot condition has been 
productive of foot pain, painful calluses, callosities, 
lesions on the sole of the feet, foot ulcers/corns, severe 
hammertoes, plantar metatarsalgia, left foot bursitis pain 
with ambulation secondary to adductovarus fourth hammertoe, 
left fifth tailor's bunion, with left fifth 
metatarsophalangeal joint deformity and exostosis, and left 
second digital contracture, nonreducible, with pain.  The 
record also reflects that the veteran has undergone a left 
fifth metatarsal osteotomy with fixation, a left fifth 
metatarsal head exostectomy, and left second proximal 
interphalangeal joint arthrodesis with K wire fixation.  
Also, the veteran's feet have been noted to show mild edema 
over dorsum and plantar aspect of each foot, no arch on 
weight-bearing, mild pronation of the left foot, and moderate 
pronation of the right foot.

However, although foot pain has been noted at various points 
in the medical record, nothing that approximates extreme 
tenderness of plantar surfaces of the feet or severe spasm, 
or spasm of any kind, of the tendo achillis has never been 
noted on manipulation during medical examination.  
Furthermore, neither marked inward displacement nor marked 
pronation of either foot has ever been noted; mild and 
moderate pronation have been noted for the left and right 
foot, respectively.  Moreover, in the June 2008 VA addendum 
opinion, the March 2008 VA examiner specifically indicated 
that, on examination of the veteran's feet, there was no 
marked pronation or extreme tenderness on the plantar of 
aspect of the feet, there was no marked displacement or 
severe spasm of the achilles tendon on manipulation, and that 
any other findings that were limitations to the veteran's 
ability to ambulate were not due to pes planus, but were 
attributable to his severe associated cervical myelopathy.

In light of all of this evidence, the Board finds that the 
veteran's bilateral flat foot condition more closely 
approximates severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, than the criteria for a 
50 percent disability rating under DC 5276.

The Board has also considered the applicability of other 
diagnostic codes to the veteran's disability, including the 
criteria under DC 5284 for other foot injuries.  However, the 
veteran's bilateral pes planus does not more closely 
approximate moderately severe foot injury of the right foot 
and moderately severe injury of the left foot than severe 
bilateral flatfoot.  In this regard, the Board notes that the 
primary symptomatology of the veteran's flatfoot has been 
pain, including pain on use, mild and moderate pronation, 
lesions on the soles of the feet, severe hammertoes, and mild 
edema over dorsum and plantar aspect of the feet.  Such 
symptomatology is adequately contemplated in the criteria for 
severe bilateral flatfoot under DC 5276, which includes 
objective evidence of marked deformity such as pronation, 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.

The Board notes that the veteran's foot and lower extremity 
problems have been greater than the symptomatology 
contemplated for severe flatfoot under DC 5276.  Such 
problems have included thickening of nails, bilateral nail 
mycosis, painful nails, hyperkeratosis, onychodystrophy, 
decreased sensation of the feet, reduced reflexes, thin, 
shiny, trophic, poorly hydrated, and xerotic skin, and 
hyperopic and dystrophic nails with increased subungual 
debris.  They have also included progressive difficulty with 
ambulation, eventually resulting in the veteran being 
essentially nonambulatory.

However, such foot and lower extremity problems, including 
severe problems with ambulation, have not been associated 
with the disability on appeal by the competent medical 
evidence of record.  In this regard, the Board notes the July 
2006 VA treatment note indicating that the veteran was 
wheelchair bound and gave a history of cervical myelopathy 
and significant weakness involving the bilateral legs, and 
was diagnosed having chronic weakness in his extremities from 
cervical myelopathy.  Also, on June 2007 VA examination, it 
was noted that the veteran had pronation and a history of 
surgical intervention to both feet, but that the condition 
limiting activity and causing instability and ambulation 
difficulty was neurological in nature.  Likewise, on March 
2008 VA examination, the examiner opined that the two 
clinical factors that had important bearing on the veteran's 
ambulatory difficulties were cervical myelopathy with 
subsequent neuropathy of both feet, which had a profound 
effect on the veteran's ability to ambulate, and diabetes 
type II, which produced a stockinette peripheral neuropathy 
in his feet that also could have had an additional effect on 
the veteran's ability to ambulate.  Moreover, in the June 
2008 addendum opinion, the VA examiner specifically noted 
that there was no marked pronation or extreme tenderness on 
the plantar of aspect of the feet, that there was no marked 
displacement or severe spasm of the achilles tendon on 
manipulation, and that any other findings that were 
limitations to the veteran's ability to ambulate were not due 
to pes planus, but were attributable to his severe associated 
cervical myelopathy.

Thus, the veteran's foot and lower extremity symptomatology 
beyond that contemplated for severe flatfoot under DC 5276 
has been medically related to cervical myelopathy and 
diabetic neuropathy, neither of which are the disability at 
issue in the instant appeal.  Therefore, an increased 
disability rating under any diagnostic code based on such 
symptomatology is not warranted.  In this regard, the Board 
again notes that the issue of entitlement to service 
connection for peripheral neuropathy has been referred to the 
RO for appropriate action.

The Board also notes the veteran's hammertoes, including 
severe hammertoes of the right foot, second and third 
metatarsophalangeals.  Hammer toe may be separately 
compensable under DC 5282.  However, a hammer toe disability 
is only separately compensable where all toes on the foot are 
hammer toes.  38 C.F.R. § 4.71a, DC 5282.  As the record at 
no point reflects that all toes on either foot are hammer 
toes, a separately compensable rating under DC 5282 for 
hammer toe is not warranted.

In sum, the record reflects that the veteran's bilateral pes 
planus, status post bunionectomy and arthroplasty of the left 
foot and severe hammertoes of the right foot, second and 
third metatarsophalangeals, does not approximate the criteria 
for a disability rating in excess of 30 percent, and has not 
done so at any point during the period relevant to the 
instant claim.  Accordingly, an initial disability rating in 
excess of 30 percent for bilateral pes planus, status post 
bunionectomy and arthroplasty of the left foot and severe 
hammertoes of the right foot, second and third 
metatarsophalangeals, is not warranted.  See Fenderson, 12 
Vet. App. at 126.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus, status post bunionectomy and 
arthroplasty of the left foot and severe hammertoes of the 
right foot, second and third metatarsophalangeals, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


